Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 12, 13, 15 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamiya (JP 10-119764) in view of Shibata (US 8,826,825).
	Yamamiya discloses-
a main body 1 that, along rails 40, 40, 41, 41 including a portion thereof arranged in a grid pattern (FIG. 8);
a traveling wheel 12a (one of two shown in FIG. 3) that is provided at each of four corners of a main body and that travels on rails;
a controller 20 that controls a pivot driver 22, 9 that changes an orientation of a traveling wheel; and
an auxiliary wheel 12a (second of two shown in FIG. 3) that is located at least in either front or rear in a traveling direction of a traveling wheel.
Yamamiya does not disclose a main body that holds and transports an article on a lower side of rails. Shibata discloses a main body 11 that, along rails 2, S including a portion thereof arranged in a grid pattern (FIG. 1), holds and transports an article 4 on a lower side of rails 2 (FIG. 3). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Yamamiya to include a main body that holds and transports an article on a lower side of rails, as taught by Shibata, such that driving power to the main body when the main body is changing from a first rail direction to a second rail direction that is perpendicularly oriented to the first direction.
Allowable Subject Matter
Claims 14, 16 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY W ADAMS/Primary Examiner, Art Unit 3652